Order affirmed, with twenty dollars costs and disbursements. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. James F. Kinder, Respondent, v. United States Merchants and Shippers Insurance Company, Appellant — Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.